Citation Nr: 0607046	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-38 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veteran's Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for a psychiatric disorder.  
Jurisdiction was subsequently transferred to the Oakland, 
California RO.


FINDINGS OF FACT

1.  In a decision dated in November 1982, the Board denied 
service connection for a psychiatric disorder. 

2.  The evidence received since the November 1982 Board 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The evidence of record shows that the veteran's 
psychiatric disorder is causally related to his active 
service. 


CONCLUSIONS OF LAW

1. The November 1982 Board decision action that denied 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).
 
2.  New and material evidence has been presented to reopen 
the claim for entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. §5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001)

3. Entitlement to service connection for psychiatric disorder 
is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).


New and Material Evidence

The Board must initially consider whether new and material 
evidence has been received to reopen a prior, final 
determination on the issue that is currently on appeal. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally-decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Service connection for a mental disability was originally 
denied by the Board in November 1982.  The basis for the 
denial was that there was no objective medical evidence that 
the veteran suffered from any personality disorder or 
psychosis in service.  The Board concluded that no mental 
disorder was incurred in or aggravated by service and did not 
manifest itself within a year of separation from service.  
This decision referenced relevant treatment by three private 
physicians from March 1980 and May 1980, with an impression 
of schizophrenia and atypical bipolar disorder.  It also 
referenced VA examinations in 1980 and 1982 with diagnoses of 
schizotypal personality disorder and "probably a personality 
disorder" respectively.  These records are absent for any 
medical opinion addressing the issue of a nexus to the 
veteran's service.

The evidence received by VA after the November 1982 Board 
decision includes a VA medical examination report, statements 
by the veteran, letters from the veteran's relatives, 
clinical notes and letters from private treatment providers, 
and a letter from the Social Security Administration.  By 
letter dated in May 2001, Edward M. Neal, M.D. opined that 
the veteran's psychotic features emerged during active duty.  
On VA examination in March 2003, the veteran was diagnosed 
with a schizoaffective disorder.  The examiner opined that 
the disorder was attributable to the veteran's service.  This 
evidence is not cumulative or redundant since it provides 
current medical evidence of diagnoses of mental disorders as 
well as medical opinions that relate to these disorders to 
the veteran's active service.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The newly submitted VA 
examination report and private practitioners' documents as 
well as statements by the veteran are therefore new and 
material; consequently, the claim for service connection for 
a psychiatric disorder is reopened.


Service Connection

Having found that the claim for service connection for a 
mental disorder is now reopened, the Board will review the 
merits of the claim. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service medical records include a March 1970 enlistment 
medical examination on which the veteran checked selection 
boxes that he had experienced dizziness and soaking sweats.  
The physician's summary included the annotation 
"nervousness."  Psychiatric evaluation was normal.  There 
are no documented clinical records of complaints of or 
treatment for mental illness during service or within one 
year after separation.  Furthermore, a separation medical 
examination dated in July 1972 is absent for any indications 
of a psychiatric disorder.

Edward M. Neal, M.D., the veteran's private physician, 
provided treatment records for the veteran dated from 1965 to 
1991.  In a May 2001 letter, Dr. Neal opined that psychotic 
features of the veteran's emotional state emerged with overt 
mental illness while the veteran was enduring the stress of 
his Navy tour of duty.  He further stated that while the 
veteran stuttered and had feelings of personal insecurity as 
a teenager, there were no psychotic features to his emotional 
status prior to service.  The Board must note that Dr. Neal 
was the veteran's treating doctor both prior to and following 
his active service and thus had ample opportunity to observe 
the veteran's mental condition during those relevant periods.

A VA medical examination of March 2002 diagnosed the veteran 
with schizoaffective disorder, depressive type.  This 
examiner stated that the veteran's mental condition can be 
attributed to military service.  While the VA examiner based 
his opinion as to causation, in part, on Dr. Neal's 
statements, he nevertheless, did provide his own medical 
opinion that the veteran's diagnosed psychiatric disorder was 
attributable to service.  Significantly, this opinion was 
rendered after psychiatric evaluation of the veteran and 
review of the veteran's claims file.  The Board finds this 
evidence to be highly probative.

The veteran has alleged that he suffered events including 
insults and attacks in service that contributed to his mental 
deterioration.  He also described his emotional and cognitive 
reactions to these events as well as shifts in his mood and 
behavior while home on leave from active service and 
immediately after separation.  The veteran's mother and 
sister  have also provided statements dated in October 2003 
and March 2004 respectively in which they describe the 
veteran's behavior prior to and immediately after service.  
Although the veteran and his relatives cannot offer competent 
evidence as to causation, they are competent to describe 
events that they observed.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  Further, the veteran is competent to 
describe his own perceived symptoms.  See Id.  

In summary, the veteran has a current diagnosis of 
schizoaffective disorder, two medical opinions, one from a VA 
examiner who examined the claims file, establishing a nexus 
between his current disorder and active service, and 
competent lay testimony as to events occurring in service and 
his reaction to those events.  The evidence fully supports 
the veteran's claim.  The Board therefore finds that the 
criteria for service connection for a psychiatric disorder 
have been met. 

Finally, the Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
Board is taking action favorable by reopening the veteran's 
claim and granting service connection for schizoaffective 
disorder, and thus represents a full grant of the issue on 
appeal.  A decision therefore poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. 


Brown, 4 Vet. App. (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


